Citation Nr: 0736329	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-44 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The Board notes that, in a July 2005 
letter, the veteran withdrew her original December 2004 
request for a hearing at the RO.  There is no further 
indication that the veteran has requested that the hearing be 
rescheduled, thus, the Board deems the veteran's request for 
a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2007).

In December 2006, the Board remanded the veteran's claims to 
the AOJ for additional evidentiary development.  The case has 
now been returned to the Board further appellate 
consideration.  

The Board notes that medical records from the Thomas Hospital 
received in July 2007 were submitted without a waiver of 
agency of original jurisdiction (AOJ) consideration.  The 
newly submitted evidence concerns the rehabilitation of the 
veteran's shoulder and cervical spine disorders and in no way 
addresses the issues on appeal.  Thus, obtaining a waiver or 
remanding this case for AOJ consideration of such evidence is 
unnecessary.  See 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's left knee disorder and active 
service.

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's low back disorder and active 
service.

3.  There is no competent medical evidence that establishes a 
nexus between the veteran's bilateral foot disorder and 
active service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

3.  A bilateral foot disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A June 2003 notice 
and duty to assist letter was sent to the veteran prior to 
the initial AOJ decision in this matter and informed the 
appellant of what evidence was needed to establish a service 
connection claim, of what VA would do or had done, what 
evidence she should provide, informed the appellant that it 
was her responsibility to help VA obtain medical evidence or 
other non-government records necessary to support her claims, 
and asked her to provide any information in her possession.  
The VA letter also informed the appellant of the 
congressionally chartered national organizations and 
representatives that can assist her with her claims.  The VA 
duty to notify was further satisfied subsequent to the 
initial AOJ decision by way of letters sent to the appellant 
in June 2004 and January 2007 that fully addressed all four 
notice elements and informed the appellant of what evidence 
was required to substantiate the appellant's claims.  

With respect to the VA's duty to assist, VA has a duty to 
assist the veteran in the development of a claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the present appeal, the AOJ obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran.  The AOJ requested and received the veteran's 
service medical records and private treatment records from W. 
F. Sullivan, M.D, and South Baldwin Regional Medical Center.  
In addition, the AOJ obtained records from the Social 
Security Administration (SSA).  The veteran was afforded a VA 
joints examination in October 2003.  In compliance with the 
Board's December 2006 remand, a letter was sent asking the 
appellant to let VA know of any other evidence or information 
that the appellant thought might support her claims, to 
identify any medical treatment records or health care 
providers, and to send in any evidence in the appellant's 
possession that pertains to her claims.  In February 2007, 
the veteran's claims file was reviewed by the same VA 
examiner who conducted the October 2003 VA joints examination 
and the requested etiology opinion was provided.  Given the 
above, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  In March and July 2007, the VA 
readjudicated the appellant's claim and issued Supplemental 
Statements of the Case.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's December 
2006 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a January 
2007 letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date, if service connection was granted on 
appeal.  Since the veteran's service connection claims are 
being denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.  

The Board finds that the evidence of record -service medical 
records, SSA records, private medical treatment records, VA 
examination, and lay statements -- is adequate for 
determining whether the criteria for service connection for a 
left knee, low back, and bilateral foot disorder have been 
met.  Accordingly, the Board finds that the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases, such as arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2007).  

The veteran contends that her left knee, low back, and 
bilateral foot disorders were incurred during her military 
service.

Service medical records show that upon enlistment in May 
1978, physical examination of the veteran was normal and he 
had not been treated for any joints disorders.  During 
service, the veteran complained of and was treated for her 
joints.  Records show that she was seen once in service, for 
her complaints of left knee pain with running and exposure to 
the cold (unspecific date).  Tests of her left knee were 
within normal limits and a diagnosis of left knee pain was 
given.  Between December 1978 and February 1979 the veteran 
was seen for complaints of low back pain.  In January 1979, a 
note was made that the veteran's low back pain may be 
muscular in nature.  An X-ray shows that she was diagnosed 
with scoliosis.  Regarding her feet, the veteran was seen in 
July 1978, the arches were said to be tender and she was 
treated with bandages and analgesic balm.

Post-service medical evidence includes private treatment 
records, SSA records, a VA examination report and opinion, 
and lay statements.  SSA records indicate that the veteran is 
receiving disability benefits for her mental disorder and do 
not provide nexus opinions regarding the issues on appeal.  A 
medical report from South Baldwin Regional Medical Center, in 
November 1998, shows that the veteran complained of left knee 
pain.  An X-ray taken in the same month revealed that her 
left knee's joint spaces were well maintained with no 
fracture, dislocation, acute pathology, or joint effusion.  
In May 2002, Dr. Sullivan conducted X-ray tests and found 
that the veteran had evident inflammatory arthritis, probable 
seronegative rheumatoid arthritis, in the feet and ankles.

In October 2003, the veteran underwent a VA examination where 
she reported having recurrent episodes of low back pain, pain 
and swelling in the left knee, and pain in her feet with the 
left foot greater than the right foot.  Physical examination 
of the back revealed that the veteran was able to stand erect 
with no visible spasms, but she had mild tenderness in the 
midline of the lower back region.  Mild pain was noted on 
range of motion test.  The examiner also noted that the 
veteran's previous treatment for urinary tract infection 
maybe related to her low back pain.  Regarding the left knee, 
the examiner found some tenderness of the patellofemoral 
joint with no ligamentous instability.  Finally, examination 
of the feet revealed no redness, heat, swelling, or 
deformity.  There was slight to mild pain on range of motion 
testing of the left great toe and no pain on the right toe.  
There was no plantar tenderness or callus formation of either 
foot.  After reviewing the claims file and the examination 
reports, the examiner diagnosed the veteran with seronegative 
rheumatoid arthritis.  

In February 2007, the VA examiner again reviewed the 
veteran's claims file and described the veteran's X-ray 
reports.  The veteran's lumbar spine X-ray report from 
October 2003 revealed congenital variation with the 6th 
lumbar vertebra; otherwise, she had a normal lumbar spine 
with no evidence of scoliosis.  The veteran's left knee and 
bilateral foot X-rays were reported to be within normal 
limits.  The VA examiner clarified that seronegative 
rheumatoid arthritis is a systemic disorder not specific to 
an entity or joint.  After a full review of the veteran's 
medical records, the VA examiner opined that there is no 
evidence that the veteran has a left knee, low back, and feet 
condition which "is the direct and proximate result of any 
service-related incident or occurrence."  

After carefully reviewing the veteran's claims file, the 
Board finds that there is no objective medical evidence 
linking her left knee, low back, and bilateral foot disorders 
to service.  Further, the Board finds that available medical 
records do not indicate the required showing of continuity of 
symptoms.  The earliest treatment for the veteran's left knee 
disorder was noted in November 1998 with the South Baldwin 
Regional Medical Center, approximately 16 years after the 
veteran's discharge from the military.  See 38 C.F.R. 
§§ 3.307, 3.309.  In the absence of competent medical 
evidence linking the veteran's left knee, low back, and 
bilateral foot disorders to service, the veteran's claims 
must be denied.  

Finally, the appellant may believe that there was a causal 
relationship between the veteran's service and the claimed 
disorders.  However, the Board notes that there is no 
indication that she possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for her statement to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claims for a left knee, 
low back, and bilateral foot disorder; it follows that, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


